Citation Nr: 9902640	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  



REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Service



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from October 1943 to 
May 1946.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a May 1996 rating decision of the RO.  

The Board notes the veteran requested a hearing before a 
Member of the Board sitting at the RO in an "Appeal to Board 
of Veterans' Appeals" (VA Form 9) received in September 1996.  
A review of the record indicates the veteran failed to report 
for his scheduled hearing.  



REMAND

In a letter forwarded to the RO in July 1996, the veteran 
stated that he had received medical treatment in service, but 
records had not yet been requested.  These records reportedly 
included the medical logs from L.S.T. 771 from February 1945 
to May 1945 and treatment by a Dr. Feeney of the 128th Naval 
Comst. Batt. Pontoon Operation for the same period of time.  
In another letter forwarded to the RO in February 1997, the 
veteran reported the dates of the treatment to be from 
January 1944 to May 1944.  Since the veteran has provided 
information concerning treatment in service, a reasonable 
search should be attempted to obtain any available records.  

Although the duty to assist does not arise until a claim is 
well grounded, in the case at hand the VA has been put on 
notice that relevant evidence exists which is not of record.  
In such cases, the VA has an obligation to inform the veteran 
of the possible pertinence of such evidence and assist the 
veteran in obtaining such evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The RO in this regard should also 
request that the veteran submit any medical evidence which 
tends to support his assertions that he is suffering from 
current disability due to service.  

For the reasons stated herein above, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should take appropriate 
steps in order to attempt to obtain 
copies of any available records 
referable to treatment of the veteran 
on L.S.T. 771 from January to May 
1944 and from February 1945 to May 
1945.  Records of treatment by Dr. 
Feeney of the 128th Naval Comst. 
Batt. Pontoon Operation should also 
be requested for the same time 
periods.  Any records obtained should 
be incorporated into the claims 
folder.  

2.  The RO should also contact the 
veteran in order to request that he 
submit all medical evidence which 
tends to support his assertions that 
he is suffering from ankylosing 
spondylitis and a gastrointestinal 
disability due to disease or injury 
which was incurred in or aggravated 
by service.  Any records obtained 
should be associated with the claims 
folder.  

3.  When the actions requested 
hereinabove have been completed, the 
RO should undertake to review the 
veterans claims.  All indicated 
development should be taken in this 
regard.  In the event any 
determination remains adverse to the 
veteran, the claims folder should be 
returned to the Board for completion 
of appellate review after compliance 
with the provisions of 38 U.S.C.A. 
§ 7105.  No action is required by the 
veteran unless he receives further 
notice.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
